Citation Nr: 1428967	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-13 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back condition, to include as secondary to service-connected internal derangement of the right knee, status post arthroscopy.

2.  Entitlement to service connection for a left leg condition, to include as secondary to service-connected internal derangement of the right knee, status post arthroscopy.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip condition, to include as secondary to service-connected internal derangement of the right knee, status post arthroscopy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1975 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a notice of disagreement (NOD) in August 2010.  He was provided with a statement of the case (SOC) in March 2011 and perfected his appeal with the timely submission of a VA Form 9 in March 2011.  A supplemental statement of the case (SSOC) was provided in May 2012.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in April 2013.  A copy of the transcript has been associated with the claims file.

A review of the Virtual VA paperless claims processing system revealed VA outpatient treatment records dated August 2010 to December 2011.

The issues of entitlement to service connection for a back condition and a left leg condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A rating decision in August 2001 denied service connection for a right hip condition; the Veteran was notified of the denial on August 28, 2001, but did not perfect an appeal or submit material evidence within the appeal period.

2.  Evidence received since August 2001 is cumulative or redundant of the evidence previously of record in the claim for service connection for a right hip condition.


CONCLUSION OF LAW

The criteria to reopen a previously-denied claim of service connection for a right hip condition are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

By a letter dated in June 2010, the RO advised the Veteran of the evidence needed for claim substantiation and explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection for a right hip condition had been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claim was readjudicated in a March 2011 SOC and a May 2012 SSOC. The Board finds that VA's duty to notify has been met. 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record suggests that the Veteran is in receipt of disability benefits from the Social Security Administration on account of the Veteran's back disability.  The Board finds that the records are not relevant to the new and material issue and underlying nexus question presented here.  Therefore, there is no duty to obtain these records in connection with the issue decided herein.  

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  Private providers identified by the Veteran indicated that they had no records of treatment on the Veteran.  The Board finds that the duty to assist has been met.

The Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran had submitted new and material evidence to reopen his claim and the Veteran volunteered his subjective symptoms, history of trauma, and theories of service connection.  The undersigned advised the Veteran that evidence of a causal connection between the Veteran's right hip and an event in service or the service connected right knee disability was necessary to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The language of 38 C.F.R. § 3.156(a)  creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is "enabling rather than precluding reopening."  The regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110   (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to an element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Background

The Veteran has alleged that he currently suffers from pain in his right hip that has traveled up from his service-connected right knee.  He stated at his April 2013 Board hearing that this pain began several years after surgery for his right knee in 1979.

Service treatment records, to include an October 1975 induction physical examination and an April 1976 exit physical examination, were absent for any discussion of a right hip condition.

The Veteran's VA outpatient treatment records show that the Veteran was seen for complaints of right hip pain.  In July 1999, the Veteran complained of right hip pain, especially on walking.  X-rays showed a narrowing of the space between the pelvis and the femur.  The Veteran was assessed with degenerative joint disease of the right hip and prescribed pain medication.  There was no indication given that this condition was related to military service or to the veteran's service connected right knee.  In April 2001, the Veteran was seen for complaints of right knee pain.  In discussing the right knee, it was noted that the Veteran claimed his pain radiated up to the right hip.  The Veteran was assessed with possible patellofermoral syndrome.  There was no diagnosis of any condition of the right hip and there was no opinion relating the right hip pain to the right knee.

The Veteran was provided with a VA examination in July 2001.  The Veteran stated that his right hip pain was related to his right knee.  The Veteran claimed pain in his right hip of a severity of 8 on a scale of 1 to 10 that started 4 to 5 years earlier, in about 1996 or 1997.  It was noted that the Veteran walked with a limp, but did not use a cane or crutches.  There was slight tenderness to palpation anteriorly in the groin area.  Range of motion testing revealed a flexion of 108 degrees, an abduction of 50 degrees, and adduction of 25 degrees, and an extension of 25 degrees.  Imaging revealed a normal study with some joint space narrowing.  The impression of the joint space narrowing was that it was normal degeneration due to the Veteran's age.  The Veteran was diagnosed with mild degenerative joint disease of the right hip.  The examiner opined that the Veteran's right hip was not shown to be related to his right knee injury.

Analysis

A rating decision in August 2001 denied service connection for a right hip condition.  The Veteran did not file a NOD and did not perfect his appeal of this decision within the applicable time period.  No additional evidence was submitted within one year of the notification of the decision.  The August 2001 rating decision is now final.  38 C.F.R. § 20.302. 

The August 2001 rating decision specifically denied service connection for a right hip condition because the Veteran's service treatment records were absent for any showing of such a condition and a July 2001 VA examiner's opinion found that the Veteran's right hip was essentially normal, due to age-appropriate degenerative change, and not related to the Veteran's right knee condition.

The evidence of record at the time of the August 2001 rating decision consisted of the following: (1) service treatment records; (2) VA outpatient treatment records dated February 1981 to October 1986; (3) a July 2001 VA examination; and (4) lay statements from the Veteran regarding the onset of his condition as occurring in relation to his right knee condition. 

Evidence received since the August 2001 rating decision includes VA outpatient treatment records dated July 1999 to December 2011, documented that the Veteran was seen on two occasions between 1999 and 2001 for complaints of right hip pain that he related to his right knee as well as additional statements and testimony at his April 2013 Board hearing that he began experiencing right hip pain several years after his right knee injury.

The new evidence received since August 2001 is not "material" evidence.  The evidence is cumulative and redundant of what has previously been submitted.  The Veteran's VA outpatient treatment records from 1999 and 2001, though not previously considered by the RO, merely show the Veteran's allegations that his right hip is related to his right knee, without any medical finding supporting such assertion.  This is no different than the Veteran's original allegations of such relationship made in his 2001 claim and subsequent July 2001 VA examination.  Additionally, the Veteran's testimony at the April 2013 Board hearing regarding the onset of right hip pain occurring several years after the right knee injury is consistent with the fact that the Veteran already claimed that his symptoms in the right hip started in about 1996 or 1997 in his July 2001 VA examination, which would have been after the original injury in service.  The Board finds that, as such, no new and material evidence has been presented.  Accordingly, reopening of the claim for service connection for a right hip condition is not warranted.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence having not been received, the request to reopen a claim of service connection for a right hip condition, to include as secondary to service-connected internal derangement of the right knee, status post arthroscopy, is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, a remand is required to provide VA examinations for a back condition and a left leg condition.

VA is required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  Under applicable law, a medical examination and/or opinion is deemed "necessary" if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 manifesting during an applicable presumptive period, provided the claimant has the required service or triggering event to qualify for that presumption; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in part, that an examination may be required under the provisions of 38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation).

VA outpatient treatment records show that the Veteran has been treated and diagnosed with low back pain.  Furthermore, it is noted that there is the presence of a service-connected condition, the right knee, of which the Veteran alleges his back and left knee are related.  Last, the Veteran has indicated to both VA and treatment providers that these conditions are related to his right knee.  With regard to the back, although VA outpatient treatment records reveal that he had a back injury during a motorcycle accident in December 1980, he has also described to treatment providers that pain moved up from his right knee into his back, thereby indicating either an alternate contributory cause of back pain or aggravation thereof.  Additionally, with regard to the left knee, the Veteran testified at his April 2013 Board hearing that, ever since his right knee surgery in 1979, he has had to use a cane and compensate with his left leg.  This has caused the development of pain in the left leg over the years.  Under the circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have satisfied.  Because neither has of yet been provided, further development is required.  Additionally, the Board finds that SSA records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.

2. After any additional evidence has been associated with the claims file, the Veteran should be afforded (an) appropriate examination in order to determine the etiology of his back condition. The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

(a) The examiner is asked to identify and provide a diagnosis for any low back condition that the Veteran may have.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's low back disorder was (i) caused or (ii) aggravated by his service-connected right knee disability.  If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's low back disorder absent the effect of aggravation; and (2) the increased manifestations that are proximately due to the service-connected right knee disability.  The Veteran contends that altered body mechanics due to his right knee disability caused or aggravated his low back disorder.  The examiner should provide a rationale for all opinions. 

3. The Veteran should be afforded (an) appropriate examination in order to determine the etiology of his left leg condition. The entire claims file (i.e., both the paper claims file and any relevant electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. The examiner must consider the Veteran's lay testimony in rendering a decision.

(a) The examiner is asked to identify and provide a diagnosis for any left leg condition that the Veteran may have.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left leg disorder was (i) caused or (ii) aggravated by his service-connected right knee disability.  If such aggravation is found, the examiner should determine: (1) the baseline manifestations of the Veteran's left leg disorder absent the effect of aggravation; and (2) the increased manifestations that are proximately due to the service-connected right knee disability.  The Veteran contends that he placed excess strain on his left leg and overcompensated due to his right knee disability.  He contends that altered body mechanics due to his right knee disability caused or aggravated his left leg disorder.  The examiner should provide a rationale for all opinions. 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


